DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the April 28, 2021 Office Action, filed August 30, 2021 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Applicant’s amendment to claims filed August 30, 2021 is acknowledged.  Claim 4 is cancelled.  Claims 1-3 and 5-20 are pending.  Claims 1-3, 7, 11, 13, and 15 are amended. Claims 18-20 are new.  Claims 1-3 and 5-20 are currently under examination.  

Claim Objections - withdrawn
	Objections to claims 2, 3, and 15 are withdrawn in view of Applicant’s amendment filed August 30, 2021.

Claim Objections – new rejection necessitated by Applicant’s amendment
Claim 20 is objected to because of the following informalities:  "the" at the beginning of the sentence should be capitalized to read "The" and "comprise" should read, "comprises".  Appropriate correction is required.  This is a new objection necessitated by Applicant’s amendment filed August 30, 2021 with newly added claim 20.



Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 4, 6, 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of Applicant’s amendment filed August 30, 2021 to cancel claim 4 and amend claim 1 to recite a binding step and the term nucleic acid.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection in view of Applicant’s amendment filed August 30, 2021 to claim 1 to remove the term “complex”.
Claim 2 recites the limitation "the complex" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021).  This rejection is maintained, but has been modified to address Applicant’s amendment filed August 30, 2021 with newly added claims 18-20.
Regarding claim 1, Cann et al. teaches methods of monitoring cancer recurrence in an individual by enriching and/or detecting a target DNA sequence in the cell free circulating DNA (cfDNA) from a cancer patient (biological sample) and testing a tumor patient’s response to targeted drug treatments (see para 0165).  Cann et al. further teaches obtaining a population of cfDNA from a subject’s plasma or serum and introducing a CRISPR-Cas endonuclease system, wherein the crRNA contains a target-specific nucleotide region complementary to a region of the target nucleic acid in the subject’s cfDNA to form a complex (see para 0157).  Cann et al. further teaches detecting the presence of target nucleic acid in a population of cell free DNA using CRISPR-Cas systems, where the biological sample comprises circulating tumor DNA and the target nucleic acids are mutations in key genes that have relevance for treatment decisions (passenger mutations) (see para 0156).  Cann et al. teaches detecting single nucleotide polymorphisms and point mutations, and similar mutations of great importance to clinical activities, human health, and control of genetic disease (see para 0166).
et al. teaches the method of claim 1, wherein RNA-guided protein Cas endonuclease contains two catalytically inactive nuclease domains (see paras 0015 and 0163).
Regarding claim 3, Cann et al. teaches the method of claim 1, further comprising repeating the obtaining, introducing, and detecting steps serially over time, as would be deemed necessary to diagnose cancer, monitor tumor progression over time, and/or test a tumor patient’s response to target drug treatments over time (see para 0165).
Regarding claim 5, Cann et al. teaches quantifying target nucleic acids in order to determine therapeutic efficiency (see para 0165 and Example 5).
Regarding claim 6, Cann et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a biotinylated capture probe or to a primer for detection or amplification (see Example 1, Fig. 9, Example 6, and 0151).  Cann et al. further teaches detecting the target nucleic acid by labelling the target nucleic acid with detectable capture tags, such as biotinylated dNTP, oligo probes, or double-stranded nucleic acid adapters (see para 0184).
Regarding claims 7-9, Cann et al. teaches methods of detecting the target nucleic acid with a CRISPR-Cas system containing Cas9 protein and guide RNA labeled with biotin, adding streptavidin beads (particle) to bind biotin in the complex and applying a magnetic field to separate the complex from the other components (see Examples 1 and 7).  Cann et al. further teaches detection of target nucleic acids wherein Cas9 complexes with fragmented target BRAF DNA are isolated using streptavidin coated magnetically responsive beads via pull-down (see para 0058, Fig. 14, and Example 7).  Cann et al. further teaches Cas9 protein labeled with a capture tag, through which the complex is separated, the target DNA is isolated from the complex (see para 0058, 0152, and Example 6).  
Regarding 10-11, Cann et al. teaches detecting the presence of bound target nucleic acids in a sample by using ZYMO DNA purification-concentration columns (see Examples 4-6).
et al. teaches detecting the target nucleic acid with gel electrophoresis (see para 0232 and 0261).
Regarding claim 13, Cann et al. teaches providing a report describing the presence of the mutation of the individual (see Fig. 2D and Fig. 5).
Regarding claims 14 and 15, Cann et al. teaches the biological samples comprising plasma and serum, wherein the sample comprises a liquid biopsy and the nucleic acid comprises cell free DNA (see paras 0156 and 0165).
Regarding claim 17, Cann et al. teaches cataloging the nucleic acid sequence of the mutation into a Nextera library database (see para 0090 and Example 7).
Regarding claims 18-20, Cann et al. teaches the biological sample comprising cell-free circulating tumor DNA in the bloodstream released from dying tumor cells (para 0165).


Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that Cann does not report detecting passenger mutations at all, as recited in independent claim 1 and, accordingly, Cann does not and cannot report monitoring cancer recurrence using a Cas endonuclease to detect passenger mutations.
The Office disagrees with this assessment.  Applicant explains on page 1 of the Specification that "A relatively small subset of mutations have been identified 'driver mutations', responsible for tumor initiation; whereas the majority of mutations are known as 'passenger mutations'. Passenger mutations are neutral in the conversion of normal cells to tumor cells, but can be of significant diagnostic value." and further that "The detection of passenger mutations has been shown to be indicative of cancer recurrence. Furthermore, passenger mutations have also been used to determine therapeutic response and also to predict which treatment may be most effective for a particular individual." (see page 1, Background of instant specification). 
et al. explains that sequencing cell free DNA isolated from cancer patients (also called circulating tumor DNA) has been used to detect mutations in key genes that have relevance for treatment decisions (see para 0156).  Therefore, Cann et al. recognized enriching and detecting passenger mutations to diagnose cancer, monitor tumor progression over time, and/or to test a tumor patient’s response to drug treatments over time as characterized in the disclosure of the instant application, even if they did not use the exact word "passenger" (see para 0165).  Therefore, claims 1-3, 5-15, and 17-20 are anticipated by Cann et al. 



Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claims 1-15 and 17 under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021), as applied to claims 1-3, 5-15, and 17 above, and further in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 19, 2021) is withdrawn in view of Applicant’s amendment to cancel claim 4.
Rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021) in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 19, 2021), as applied to claims 1-15, and 17 above, and in further in view of Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on February 19, 2021) is withdrawn in view of Applicant’s amendment to cancel claim 4, to add new claims 18-20.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021) as applied to claims 1-3, 5-15, and 17-20  above, and further in view of Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on February 19, 2021).  This is a new rejection necessitated by Applicant’s amendment filed August 30, 2021 with cancellation of claim 4 and newly added claims 18-20.
The teachings of Cann et al. are applied to claim 16 as they were applied to claims to claims 1-3, 5-15, and 17-20 under 35 U.S.C. 102 above.  Cann et al. does not teach identifying a treatment based on the presence of the passenger mutation and providing a report describing the identified treatment.
Albitar’s disclosure is directed to methods for detecting CALR mutations and determining tumor load in cancer patients (see abstract).  Albitar teaches determining tumor load using fragment length analysis and determining tumor load and biallelic mutations in CALR which is a quantification of the mutation in the target nucleic acid (see para 0014-0015).  Albitar further teaches a method of obtaining samples of peripheral blood plasma or serum from a patient suspected of having myeloproliferative neoplasms (MPN), extracting cell-free DNA from the samples, and analyzing for multiple somatic mutations in the human calreticulin gene (see para 0014-0015; 0023-0024).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the methods of Cann et al. to further identify a treatment based on the presence of the passenger mutation and providing a report describing the identified treatment, as described by Albitar.  The ordinary artisan would have been motivated to combine the methods of Albitar and Cann et al. to provide improved methods of detecting tumor mutations in cancer patients with superior sensitivity by specifically targeting the mutations of interest and providing information to the patients.  The ordinary artisan would have a reasonable expectation of success because Albitar and Cann et al. are directed to improved methods of detecting target nucleic acids, including mutations, and can be used to diagnose and/or treat patients.

Double Patenting – withdrawn
Rejection of claims 1, 3-5, 13, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 8-12 of copending Application No. 17/022248 (reference application) is withdrawn in view of Applicant filing a Terminal Disclaimer on August 30, 2021.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KHALEDA B HASAN/Examiner, Art Unit 1636          

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636